Citation Nr: 0504988	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.

The Board notes that the veteran was scheduled for a Board 
hearing at the RO on January 5, 2005.  The veteran failed to 
appear for that hearing without explanation and has not 
requested that the hearing be rescheduled.  Therefore, his 
request for a Board hearing is considered withdrawn.


FINDINGS OF FACT

The veteran's current hepatitis C was not present in service 
and is not etiologically related to his service.  


CONCLUSION OF LAW

Hepatitis was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in May 
2001, July 2001 and August 2002 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  The 
Board acknowledges that the VA examiner did not provide an 
opinion identifying the etiology of the veteran's hepatitis; 
however, the examiner stated that the veteran had only a 
questionable history of exposure to other people's blood in 
Vietnam and that the veteran had no risk factor for hepatitis 
C.  Moreover, as discussed below, the Board has determined 
that the veteran's alleged exposure to other people's blood 
in Vietnam has not been demonstrated.  Therefore, there is no 
reasonable possibility that a medical opinion addressing the 
etiology of the veteran's hepatitis C would substantiate the 
claim.  Consequently, VA is not obliged to obtain such an 
opinion.  In sum, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of this claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran served on active duty from August 1965 to January 
1969, to include one year of service in Vietnam.  Service 
medical records are negative for evidence of any form of 
hepatitis.  The veteran's DD 214 notes that his military 
occupational specialty was power plant operator.

A private medical record from J. Antonio, M.D., dated in 
October 2000, notes that the veteran was admitted to the 
hospital on October 27, 2000, with a diagnosis of acute 
hepatitis.  He was found to be positive for hepatitis C.  No 
etiology of the hepatitis is given.

According to the report of a September 2002 VA examination, 
the veteran has no risk factors for hepatitis C.  It was 
noted that the veteran does not abuse alcohol or drugs but 
has some questionable exposure to other people's blood while 
in Vietnam.  Blood tests confirmed a diagnosis of hepatitis 
C.  The examiner did not provide an opinion as to the 
etiology of the hepatitis..

The veteran's Form 9, which was received in August 2003, 
notes that one of his duties while in Vietnam was receiving 
and preparing for transfer deceased soldiers.  The veteran 
further stated that he was exposed to blood from the dead 
bodies and that such exposure is the cause of his hepatitis 
C.

The veteran submitted a Form 21-4138 in January 2004, which 
states that he served in an airborne unit that brought back 
live and dead soldiers from battle.  He further stated that 
he didn't have or need any training for this task.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for hepatitis C, which he maintains was incurred 
from exposure to blood of wounded and deceased soldiers while 
serving on active duty in Vietnam.  

Although the veteran does have a current diagnosis of 
hepatitis C, there is no medical evidence suggesting that 
this disorder was present in service or that it is 
etiologically related to any incident of service.  Moreover, 
the veteran has provided no corroborating evidence of his 
alleged exposure to blood of other soldiers in Vietnam, and 
neither the preparation for transfer of deceased soldiers nor 
the retrieving of live and dead soldiers from battle are 
duties associated with the veteran's military occupational 
specialty as a power plant operator.  

In essence, the evidence of a nexus between the veteran's 
hepatitis C and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for hepatitis 
C.  In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  




ORDER

Entitlement to service connection for hepatitis C is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


